FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BAOZHONG WU,                                     No. 12-72455

               Petitioner,                       Agency No. A099-723-042

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Baozhong Wu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). We deny Wu’s request for
oral argument.
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies both within Wu’s testimony and between his testimony

and his application regarding his ability to work after his release from detention

and the alleged imposition of a reporting requirement. See id. at 1043-44. Wu’s

explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, Wu’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Further, because Wu’s CAT claim is based on the same testimony found to

be not credible, and he does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to China, his CAT claim also fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-72455